DETAILED ACTION

Non-Responsive Reply
The reply filed on 26 August 2022 is not fully responsive to the prior Office action because of the following omissions or matters (See 37 CFR 1.111).  The restriction requirement mailed 27 April 2022 put forth a requirement for an election of an invention and one species election.  
Applicant’s election of the invention of Group II (claims 9-16 and 20-23) in the reply filed on 26 August 2022 is acknowledged, and this is considered responsive for the election of an invention.
The species election requirement put forth was for the “pharmaceutical”. The response received elected the structure initiator-polymer-R7 where the initiator is an alcohol or alkoxide, the polymer is polyethylene glycol, and the R7 group is hydrogen. This election is not considered responsive since this the claimed pharmaceutical must have a hydroxamic acid group present (see lines 4-5 of claim 10 or, for claim 9 which depends ultimately from claim 1, the fourth to third last lines on page 6 of the claims). And the elected species does not have such a hydroxamic acid group, and as such is outside the scope of the claims.
Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699